UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-6217



FERMOND HINTON JONES,

                                              Plaintiff - Appellant,

          versus


SANDY BROWN, Lieutenant; C. ZANDERS, Deputy;
PETER ANDERSON, Doctor; LIEUTENANT WATERHOUSE;
NORMA JEAN HARRIS, Lieutenant; CLAY HESTER,
Sheriff; CHUCK MOORE, Major,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-500-2)


Submitted:   July 22, 1997                 Decided:   August 19, 1997


Before HALL, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fermond Hinton Jones, Appellant Pro Se. Robert A. Dybing, SHUFORD,
RUBIN & GIBNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Jones
v. Brown, No. CA-94-500-2 (E.D. Va. Jan. 18, 1996). Appellant's

motion to expedite is now moot and is dismissed for that reason. We

dispense with oral argument and deny Appellant's motion for the

appointment of counsel because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2